Duvall, J.
The account was ,only binding upon the representatives of the éstate, the distributees; and they might still open it in the general Court. But the creditors are no parties1 to the settlement of the account, and cannot be bound by it.
There can be no . doubt that the judgment against the administratrix, the inventory and two first accounts were conclusive evidence of a devastavit.
Marshall, Ch. J.
I believe that is the law throughout the United States.
The Court is unanimously of opinion that the settlement of the account by tlie Orphan’s Court is not conclusivo evidence for the Defendant upon the issue joined.

Judgment affirmed.